Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 12/01/2021.
Claims 1 and 3-12 have been allowed.
Claims 1 and 3-12 have been amended.
Claim 2 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yungping Chiang (Reg. No. 54,030) on 02/04/2022.

The application has been amended as follows (The underlined part is what is being added): 
Description of drawings
[0014] Fig. 1 shows a schematic diagram of the structure of the invention.
[0015] Fig. 2 shows a schematic diagram of the structure of adjustable positioning mechanism.
[0016] Fig. 3 shows the schematic diagram of the rotor to be tested in the claw-pole generator.

[0018] Fig. 5 shows the schematic diagram of adjusting ring.
[0019] Fig. 6 shows the schematic diagram of axle sleeve.
[0020] Fig. 7 shows the schematic diagram of serial slotted guide ring.
[0021] Fig. 8 shows the schematic diagram of sleeve.
[0022] Fig. 9 shows the schematic diagram of the structure of adjusting mechanism of measuring position and index plate.
Fig. 10 shows the overall magnetization curves of all the tested claw-pole generator rotors.

Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 1 of Applicant’s Remarks, filed on 12/01/2021, Applicant states that “Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention… Applicant corrects the error.” Examiner has been able to corroborate Applicant’s Amendments; and therefore, the claim rejections under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ) have been withdrawn.
Claim Rejection Under 35 U.S.C. §103:
Applicant’s arguments, see page 1, filed 12/01/2021, with respect to the rejection(s) of claims 1, 3-6, 9 and 10  being rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. CN 107037360 (Provided by Applieant; Hereinafter Lin; Machine Translation Provided by Examiner) in view of La CN 202309407 (Previded by Applicant; Hereinafter Lu: Machine Translation Provided by Examiner), have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the excitation power supply connecting mechanism includes a cylinder positioned on a guide pillar through a height adjusting slider, a power joint and a lead wire connected with a control end of the cylinder, in which two poles of the power joint and the lead wire are connected with positive and negative poles of an excitation current output port in a DC magnetic performance measuring instrument of the rotor magnetic field detecting mechanism.”
Claims 3-12 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Xu US 2018/0273016 - The motor has a main magnetic circuit (22) guided by an axisymmetric magnetic conducting structure of a rotor and a stator.
Woehl-Bruhn et al. US  2018/0145575 - An electric machine includes a rotor having a magnetic field generating device for generating a magnetic flux.
Kim et al. US 2002/0117922 - An electric motor has rotors (20A,20B) with respective field magnet that have different polarity magnetic poles sequentially arranged in a rotating direction. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1 and 3-12 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/RAUL J RIOS RUSSO/Examiner, Art Unit 2867